Title: To Thomas Jefferson from Van Staphorst & Hubbard, 20 July 1792
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 20 July 1792

Begging leave to confirm our last Respects of 16 May. transmitting your Account Current with us, Balance due unto you Hd. Cy.ƒ656. 2. We have to acknowledge Receipt to day of your esteemed favor of 13 Ulto. advising your draft on us Hd. Cy. f1014. in favor of Mr. John Dobson, which you may rely Sir! will be honored at presentation.
The triffling advance is totally immaterial, and we beg you will not hesitate to employ us so often as we can render you any useful or agreeable offices. We having the Honor to be with the most Sincere Regard & Esteem Sir! Your most obdt. hble Servs.

N. & J. Van Staphorst & Hubbard

